Banke, Acting Presiding Judge.
The plaintiff sued to recover for injuries she received while a social guest, or licensee, in the defendant’s home. We granted interlocutory appeal to review the trial court’s denial of the defendant’s motion for summary judgment.
The defendant was not at home when the accident occurred, but his wife was. The plaintiff asked to use the bathroom, and the defendant’s wife told her to go down the hallway to second door on the right. Following these instructions, the plaintiff opened the second door, reached in to turn on the light, did not feel the switch, and continued farther in. As a result, she fell down the stairwell to the basement. In her complaint, the plaintiff alleges that "defendant was wilfully and wantonly negligent in failing to make her aware of the correct door and in allowing her to fall down an unlighted, unmarked, stairwell to the basement.” Held:
It was error to deny the defendant’s motion for summary judgment. The gravamen of the plaintiffs complaint is that she relied upon the faulty instructions given to her by the defendant’s wife. However, the defendant himself was not at home and had nothing to do *97with the incident. We know of no reason or authority to hold him liable for his wife’s alleged negligence in these circumstances. This court has previously held that a homeowner cannot be held liable for injuries which result simply from his constructing or maintaining a home which has a hallway with adjacent doorways, one of which leads to a bathroom and the other to a stairwell. See Goodwin v. Mullins, 122 Ga. App. 84 (176 SE2d 551) (1970); Sanford v. Howe, 129 Ga. App. 641 (200 SE2d 508) (1974).
Argued March 6, 1979
Decided May 23, 1979.
Henning, Chambers & Mabry, Ronald Arthur Lowry, for appellant.
Harold E. Martin, for appellee.

Judgment reversed.


Underwood, J., concurs. Carley, J., concurs specially.